Case: 13-40149      Document: 00512460330         Page: 1    Date Filed: 12/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-40149                        December 4, 2013
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GERARDO MENDEZ-ESCOBEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-831-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Gerardo
Mendez-Escobedo has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Mendez-Escobedo has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40149   Document: 00512460330    Page: 2   Date Filed: 12/04/2013


                               No. 13-40149

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2